RENDERED: APRIL 29, 2022; 10:00 A.M.
                 NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                   Court of Appeals

                    NO. 2020-CA-0274-MR

RADCLIFF AUTOMOTIVE, LLC
D/B/A BUDGET CAR SALES &
RENTALS; AND TONY MALITO                           APPELLANTS


           APPEAL FROM HARDIN CIRCUIT COURT
v.         HONORABLE KEN M. HOWARD, JUDGE
                 ACTION NO. 16-CI-01947


LARRY JOE MORGAN                                     APPELLEE

AND


                    NO. 2020-CA-0333-MR

LARRY JOE MORGAN                            CROSS-APPELLANT


         CROSS-APPEAL FROM HARDIN CIRCUIT COURT
v.          HONORABLE KEN M. HOWARD, JUDGE
                  ACTION NO. 16-CI-01947


RADCLIFF AUTOMOTIVE, LLC
D/B/A BUDGET CAR SALES &
RENTALS; AND TONY MALITO                     CROSS-APPELLEES
                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND MCNEILL, JUDGES.

LAMBERT, JUDGE: This appeal and cross-appeal stem from a judgment entered

after a jury trial and verdict in Hardin Circuit Court. Radcliff Automotive, LLC,

d/b/a Budget Car Sales and Rentals (Budget), and Tony Malito (collectively, the

appellants) were awarded $90,000.00 each in compensatory damages and

$1,001,000.00 in punitive damages (for Malito) against Larry Joe Morgan1 in the

appellants’ claims against Morgan for libel, civil harassment, and tortious

intereference with business relations. The jury also awarded Morgan, on his

counterclaim for civil harassment, $180,000.00 in compensatory damages and

$1,000,000.00 in punitive damages.

              In their appeal, the appellants argue that the circuit court erred in not

dismissing Morgan’s counterclaim for civil harassment, that the court’s

instructions on the counterclaim and on punitive damages were erroneous, and that

the punitive damages award was excessive. In his cross-appeal, Morgan claims

that the circuit court erred in failing to dismiss the appellants’ claim for loss of

business reputation, for failing to submit to the jury Morgan’s claim for slander per


1
 The notice of cross-appeal identifies the cross-appellant as “Larry Jo Morgan.” We utilize the
spelling that appears in the record on appeal.

                                              -2-
se, for the excessive punitive damages awarded to Malito, for allowing Malito to

recover double damages, and for failure to impute Budget’s employee’s actions to

the company. After careful review of the record and applicable law, we affirm.

               The facts leading to this litigation began in 2010, when Budget’s

employee sold a used car to Morgan’s wife, Mary K. Morgan.2 Larry Joe Morgan

attempted to negate the sale, and various acts of retaliatory behavior took place on

both sides for the next several years, culminating in the within actions for libel,

slander, harassment, and tortious intereference, filed in late 2016 (by the

appellants) and early 2017 (by Morgan). These facts are well-known to the parties

and will only be repeated here as is necessary for the understanding of this

Opinion.

               In October 2018, the Hardin Circuit Court notified the parties that it

intended to dismiss the claims and counterclaims for lack of prosecution. The

parties then moved to set the matter for jury trial, and further discovery took place.

The four-day trial commenced on September 30, 2019. Twenty-two witnesses

were called. The jury returned nearly identical awards of damages, with Malito




2
  Although the employee worked for Budget, the sale was a private one between him and Mary
Morgan. She paid $2,000.00 for the used Honda Accord. In separate litigation regarding the
vehicle and its sale to her, the action was dismissed as settled between the parties. Neither Mary
Morgan nor the salesman involved in the 2010 transaction is a party to this appeal or cross-
appeal.

                                               -3-
receiving $1,000 more than Morgan. After post-trial rulings, this appeal and cross-

appeal followed.

              The appellants first argue that the circuit court erred by not dismissing

Morgan’s counterclaim for civil harassment, alleging that there was no evidence

presented by Morgan that Malito’s and his employee’s actions in following

Morgan in Budget’s company car served no legitimate purpose. Morgan responds

that there was sufficient evidence of harassment to submit the matter to the jury for

its consideration. We agree with Morgan.

              Kentucky Revised Statute (KRS) 525.070 (Harassment) provides, in

pertinent part, that:

              (1) A person is guilty of harassment when, with intent to
                  intimidate, harass, annoy, or alarm another person, he
                  or she:

                   ...

                   (c) In a public place, makes an offensively
                       coarse utterance, gesture, or display, or
                       addresses abusive language to any person
                       present;

                   (d) Follows a person in or about a public place
                      or places; [or]

                   (e) Engages in a course of conduct or
                       repeatedly commits acts which alarm or
                       seriously annoy such other person and
                       which serve no legitimate purpose[.]




                                          -4-
While KRS 525.070 speaks of criminal harassment, a corresponding tort for

harassment was specifically adopted in Kentucky in Craft v. Rice, 671 S.W.2d 247

(Ky. 1984).

              The testimony at trial sufficiently supported Morgan’s allegations that

Budget and Malito committed acts constituting harassment. Even though Budget’s

employee (Mildred Lindsey) insisted in her testimony that she had legitimate

purposes for the times she had followed Morgan in the company car and that it was

merely a coincidence that she was in the same area as he, Morgan’s evidence

concerning the same and numerous other incidents sufficed to place the matter of

harassment before the jury. Morgan testified about a phone call from Malito, in

which Malito alleged that Morgan was a homosexual, invited Morgan to his house,

and stated that his back door was open anytime Morgan wanted to come in; this

phone call was made from Malito’s cell phone while Malito was blocking

Morgan’s vehicle, and the conversation was overheard by a third party. Other

instances included Malito’s following Morgan around town and phone calls made

to Morgan by one of Malito’s employees as well as by Malito’s brother.

                    On appellate review, questions of law are reviewed
              de novo. Kentucky Farm Bureau Mut. Ins. Co. v.
              Blevins, 268 S.W.3d 368, 372 (Ky. App. 2008). When
              reviewing a denial of a directed verdict, “[a]ll evidence
              which favors the prevailing party must be taken as true
              and the reviewing court is not at liberty to determine
              credibility or the weight which should be given to the
              evidence, these being functions reserved to the trier of

                                         -5-
             fact.” Lewis v. Bledsoe Surface Mining Co., 798 S.W.2d
             459, 461 (Ky. 1990). We “must determine whether the
             verdict rendered is ‘palpably or flagrantly’ against the
             evidence so as ‘to indicate that it was reached as a result
             of passion or prejudice.’” Id. at 461-62 (internal citation
             omitted).

Palmer v. Alvarado, 561 S.W.3d 367, 370 (Ky. App. 2018). “If the reviewing

court concludes that such is the case, it is at liberty to reverse the judgment on the

grounds that the trial court erred in failing to sustain the motion for directed

verdict. Otherwise, the judgment must be affirmed.” Lewis, 798 S.W.2d at 462.

See also Getty v. Getty, 581 S.W.3d 548, 553-54 (Ky. 2019). Because the verdict

rendered here was not “palpably or flagrantly” against the evidence, indicating its

result was reached by passion or prejudice, we must affirm on this issue. Lewis,

798 S.W.2d at 462.

             We next address the appellants’ arguments that two of the circuit

court’s instructions were erroneous. We begin by stating our standard of review:

                    On appeal, we consider allegations of erroneous
             jury instructions as questions of law to be reviewed under
             a de novo standard. Instructions must, of course, “be
             based upon the evidence[,] and they must properly and
             intelligibly state the law.” Generally, the rule is “an
             erroneous instruction is presumed to be prejudicial to
             appellant, and the burden is on appellee to show
             affirmatively from the record that no prejudice
             resulted[.]” We only reverse if we “cannot determine
             from the record that the verdict was not influenced by the
             erroneous instruction.” That said, “[i]f the statements of
             law contained in the instructions are substantially correct,
             they will not be condemned as prejudicial unless they are


                                          -6-
             calculated to mislead the jury.”

Toler v. Süd-Chemie, Inc., 458 S.W.3d 276, 288 (Ky. 2014), as corrected (Apr. 7,

2015) (footnotes omitted). The appellants first contend that the instruction on civil

harassment was clearly erroneous because the accompanying interrogatory allowed

the jury to find in Morgan’s favor if they only answered “yes” to one of two

questions concerning the appellants’ behavior. Morgan responds to this argument

by pointing out that the civil harassment instruction where the jury found in favor

of the appellants in their claim for the same was worded identically to the one

against Morgan. Morgan further reminds the appellants that the circuit court’s

instructions were closely akin to those tendered by the appellants prior to trial.

Therefore, Morgan continues, both harassment verdicts (i.e., the finding against

him as well as the appellants) would have to be reversed under the appellants’

logic. Again, we agree with Morgan, and “are unable to find this instruction

qualifies as a substantial misstatement of the applicable law.” Toler, 458 S.W.3d

at 289.

             We likewise find no error in the circuit court’s instruction on punitive

damages. The instruction followed the law and the evidence, and, without further

discussion, we decline to set it aside. Id.

             The appellants next argue that the awards to Morgan of $180,000.00

(compensatory) and $1,000,000.00 (punitive) were excessive and should be set


                                          -7-
aside. The appellants contend that these awards were the result of passion and

prejudice and not related to the conduct of which they were accused.

                     Ordinarily “[t]he amount of damages is a dispute
             left to the sound discretion of the jury, and its
             determination should not be set aside merely because [the
             court] would have reached a different conclusion.”
             Childers Oil Co. v. Adkins, 256 S.W.3d 19, 28 (Ky.
             2008) (quoting Hazelwood v. Beauchamp, 766 S.W.2d
             439, 440 (Ky. App. 1989)). “[The jury’s] decision
             should be disturbed only in the most egregious
             circumstances.” Id. If the issue of excessive damages
             has been squarely presented to the trial judge, who heard
             and considered the evidence, a reviewing court on appeal
             cannot “substitute [its] judgment on excessiveness for
             [the trial judge’s] unless clearly erroneous.” Asbury
             University v. Powell, 486 S.W.3d 246, 264 (Ky. 2016)
             (quoting Davis v. Graviss, 672 S.W.2d 928, 933 (Ky.
             1984)).

Nami Resources Company, L.L.C. v. Asher Land and Mineral, Ltd., 554 S.W.3d

323, 337 (Ky. 2018). We have examined the record and case law, and have

considered the parties’ arguments pertaining to the damages, and we cannot

conclude that the circuit court’s judgment was clearly erroneous. Id.

             Turning now to the cross-appeal, we begin by stating that many of

Morgan’s allegations of error mirror those of the appellants on direct appeal. We

thus decline to belabor our discussion with repetitious recitations of standard of

review and analysis.

             Morgan first argues that the circuit court erred in failing to dismiss the

appellants’ claims for damages based on lost profits attributed to Morgan’s

                                         -8-
publications and signs. We disagree. Budget’s co-owner testified at length about

the company’s reduction in earnings at the Radcliff location. Budget submitted

exhibits of its tax returns for the relevant earnings periods and demonstrated its

claim for damages by means of lost profits. This matter was properly submitted to

the jury. Lewis, 798 S.W.2d at 462.

             Morgan’s next issue is that the circuit court erred in refusing his

request to instruct the jury on his claim of slander per se. Here Morgan maintains

that Malito’s allegations that Morgan was a homosexual, taken in the context of

Morgan’s profession as an ordained minister, constituted defamation, and the jury

should have been instructed accordingly.

             We disagree. Morgan failed to submit sufficient evidence on behalf

of this claim, and the circuit court properly declined to instruct the jury on it.

             A prima facie case of slander, or oral defamation,
             requires proof of four elements: (1) defamatory
             language, (2) about the plaintiff, (3) which is published,
             and (4) which causes injury to reputation. The alleged
             defamatory words must be construed in their most natural
             meaning and “measured by the natural and probable
             effect on the mind of the average [listener].”

Cromity v. Meiners, 494 S.W.3d 499, 502 (Ky. App. 2015) (citations omitted)

(emphasis ours). Regardless of the truth or falsity of Malito’s statement that

Morgan was “gay,” Morgan failed to submit evidence, other than his own




                                           -9-
presumptions, that his reputation was injured. Thus, the circuit court properly

removed this question from the jury’s consideration.

             Morgan next complains that the damages awarded to the appellants

were excessive “based upon the economic standing of the two parties.” For the

reasons stated in the appellants’ argument about excessive damages, we decline to

disturb the jury’s verdict and the circuit court’s judgment in this regard. Nami, 554

S.W.3d at 337.

             Morgan’s next assertion of error is that Malito, as part owner of

Budget and in his individual capacity, received a double recovery against Morgan.

Morgan cites nothing other than his dissatisfaction with the outcome. The

damages awarded in favor of the appellants do not constitute double recovery.

             The final issue for our consideration concerns Budget employee Nick

Bratcher, who, while “off the clock,” confronted Morgan in a restaurant and

accused him of being a pedophile. Bratcher made other unfortunate comments

about Morgan’s wife, and he advised Morgan to leave town. Morgan argues that

Bratcher was acting in the course and scope of his employment; therefore, he

claims, Bratcher’s actions should have been imputed to Budget, and the jury

should have been instructed accordingly. The circuit court heard arguments on this

issue and ruled that Bratcher’s actions were not made in the course and scope of




                                        -10-
his employment but rather as an individual. Bratcher was not named as a party to

the action.

                       Kentucky law is clear that to hold an employer
              responsible to a third party for the tortious act of its
              employee, “such act must have been committed while the
              employee was engaged in furthering his employer’s
              business or interests, without any deviation by the
              employee to a pursuit of his own business or interest
              . . . .” Wood v. Southeastern Greyhound Lines, 302 Ky.
              110, 194 S.W.2d 81, 83 (1946). If an employee deviates
              from the employer’s business, for however short of a
              time period, to do acts which are not connected with the
              employer’s business, the relationship is suspended and
              the employee is not acting within the scope of his
              employment. Id. at 83. (Citing 3 C.J.S. Agency, § 255 p.
              187).

Collins v. Appalachian Research and Defense Fund of Kentucky, Inc., 409 S.W.3d

365, 369 (Ky. App. 2012).

              The evidence at trial supports the circuit court’s holding in this regard.

Hence, we find no error.

              The judgment of the Hardin Circuit Court is affirmed.

              ALL CONCUR.



 BRIEFS FOR APPELLANTS/                     BRIEFS FOR APPELLEE/
 CROSS-APPELLEES:                           CROSS-APPELLANT:

 Douglas E. Miller                          Dwight Preston
 Radcliff, Kentucky                         Elizabethtown, Kentucky




                                          -11-